Pottle, J.
1. A ground of a motion for a new trial, complaining of tlie admission of testimony, which fails to set out either literally or in substance the testimony objected to, presents no question for decision by the reviewing court. '
2. The fact that evidence may have been obtained by an invasion of the constitutional rights of the accused can not be taken advantage of by a general assignment of error, that the verdict is contrary to the evidence. If such evidence be admitted without objection, and be otherwise sufficient to convict, the verdict will not be set aside on account of the manner in which the evidence was obtained.

Judgment affirmed.